OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS




war Sir1




          You reguest t
answer to the abovs




                                    emoted Qi 1903 md
                                    II,ourtalneano
         at Q plACQ SitlQOtedat tireZf?etiilt~ hOlC Xl i;32
         2nd Eonday in Jima pacedin~, and &all open
         an& txnvaeo the returns of She ;M.mxry eleo-
         tion held on the fourth Saturday In Zuly a3 to
         candldateoQor s%ate o?.fices,    as certified by
         various csmty chairmu, * *,*.*
              In the 1933 amcatimt  to hrticle   3127, sti>ra,
    no co@zance was Wfun by ihc Lc~Lslatur0      of the r'ora-
    going p-ovioioIlsor Art:c10 3137.
                It is mnlfest   ikt t5e foregoingprovisions
    of them statuean regulate the saio thine and that the
    re8&.zfmmts of each %x~ching this sa.m subject are rci-
    pllgn&?t. It is a reco(;llizea  rule of statutory coT;struc-
    tlon that all lawa enactad by t!! Le&sJatura must be
    construed to@hur      lf i+eFr previsions may be recon-
    0iba,. but ir there is LrreconcQable conflict     between
    the two aotn, the last expression09 the L8gislatiie
    Will ~:oYarn and coritxol.
0
                Aocoralngly,you are respectfullyadvised t;;at
    it  is the opinion or this i&;;artncnt  that the met-
    Of  the State ZxecutivsComiitteo for Cha purpose of
    CSllVliSSbl& ths lTetLU'IU3
                             Of &diS fk?St @ZECy 0lQCtiOn
    18 rsgixtitsa  and controllee by the %uu2tsaprovisioai or
    ;dd.c1a 3l.27 and tka2efora such ffieetf.ngshould tm held
    not later tt~ the eemnd SfitWd&egfollo~iinrj    the day of
    tL3 first prey      910ction.